DocuSign Envelope ID: BA795F6C-4D67-4A61-A608-C85AE4A9C202
                          Case 1:20-cv-03377-DLF Document 6-2 Filed 11/20/20 Page 1 of 9



                                      IN THE UNITED STATES DISTRICT COURT
                                          FOR THE DISTRICT OF COLUMBIA

             ALABAMA ASSOCIATION OF
             REALTORS® et al.,

                                   Plaintiffs,

                      v.                                                 Civil Case. No. ____
             UNITED STATES DEPARTMENT OF
             HEALTH AND HUMAN SERVICES et al.,

                                   Defendants.


                                         DECLARATION OF DANNY FORDHAM

                     I, Danny Fordham, declare as follows:

                     1.       I am a licensed real estate professional in the State of Alabama and a member of the

            Alabama Association of REALTORS®. I am over 18 years old and could testify to the facts set out

            herein if called upon to do so. I make this declaration based on my personal knowledge and to explain

            the impact of the Centers for Disease Control and Prevention’s (“CDC”) “Temporary Halt in

            Residential Evictions To Prevent the Further Spread of COVID-19” (the “Eviction Moratorium”) on

            myself and my companies.

                     2.       I lease and manage 75 rental properties in Montgomery County, Alabama through two

            limited liability companies: Fordham & Associates, LLC and H.E. Cauthen Land and Development,

            LLC.

                     3.       Fordham & Associates, LLC is a residential property leasing company that collects less

            than $30 million in annual receipts.

                     4.       H.E. Cauthen Land and Development, LLC is a residential property leasing company

            that collects less than $30 million in annual receipts.
DocuSign Envelope ID: BA795F6C-4D67-4A61-A608-C85AE4A9C202
                          Case 1:20-cv-03377-DLF Document 6-2 Filed 11/20/20 Page 2 of 9




                     5.       The properties that I lease and manage through these two companies are a collection

            of single-family homes, duplexes, and a multi-unit complex. I and my companies have the legal right

            to pursue eviction of tenants leasing such properties.

                     6.       I manage residential properties located at 710 E. Cloverdale Rd. Montgomery, AL

            36106 and 3764 Fieldcrest Dr. Montgomery, AL 36111 (together, “the properties”).

                     7.       I leased the property at 710 E. Cloverdale Rd. to Melanie DeRamus in 2016. I leased

            the property at 3764 Fieldcrest Dr. to Lezenia Davis in 2012.

                     8.       The lease contracts for the properties were made under Alabama law.            I have

            maintained both rental properties in compliance with my obligations under Alabama law.

                     9.       Both Ms. DeRamus and Ms. Davis have fallen behind on rent. In total, I have lost

            $5,889.30 in rental income from the properties, in addition to monthly maintenance costs. I also

            suffer a monthly loss of $66.67 because I pay the utility bills for the property at 710 E. Cloverdale Rd.

                     10.      In September 2020, I began the eviction process under Alabama law by delivering

            written notices of rental agreement noncompliance to Ms. DeRamus and Ms. Davis.

                     11.      Ms. DeRamus and Ms. Davis each provided me with declarations attesting that they

            are unable to pay rent but cannot be evicted under the CDC’s Eviction Moratorium. Both tenants

            submitted declarations in the form provided by CDC and attached to the Eviction Moratorium. See

            Exhibits A & B.

                     12.      As a result of the Eviction Moratorium, I am unable to evict these tenants. Indeed,

            lawyers in Alabama have told me that they are unwilling to file eviction actions in state court because

            of the Eviction Moratorium.

                     13.      As a result of the Eviction Moratorium, I am also unable to rent the properties to

            tenants who will pay rent.




                                                              -2-
DocuSign Envelope ID: BA795F6C-4D67-4A61-A608-C85AE4A9C202
                       Case 1:20-cv-03377-DLF Document 6-2 Filed 11/20/20 Page 3 of 9




                     14.     At least seven other tenants have failed to pay rental payments of more than $2,000 in

            unpaid rent.

                     15.     But for the Eviction Moratorium, I would begin eviction proceedings against these

            tenants, as well.

                     16.     As a result of the Eviction Moratorium, I am unable to evict these other tenants and

            unable to rent these properties to tenants who will pay rent.

                     17.     It is my belief and understanding that I will be unlikely to obtain any payment or

            damages from these tenants once the Eviction Moratorium expires. My only ability to mitigate loss

            and obtain rental income from the properties is to evict the non-paying tenants and rent the properties

            to paying tenants.

                     I declare under penalty of perjury under the laws of the United States of America that the

            foregoing is true and correct.

                     Executed on November 20, 2020.

                                                                            _____________________
                                                                            Danny Fordham




                                                              -3-
Case 1:20-cv-03377-DLF Document 6-2 Filed 11/20/20 Page 4 of 9




               EXHIBIT A
Case 1:20-cv-03377-DLF Document 6-2 Filed 11/20/20 Page 5 of 9
Case 1:20-cv-03377-DLF Document 6-2 Filed 11/20/20 Page 6 of 9
Case 1:20-cv-03377-DLF Document 6-2 Filed 11/20/20 Page 7 of 9




               EXHIBIT B
Case 1:20-cv-03377-DLF Document 6-2 Filed 11/20/20 Page 8 of 9
Case 1:20-cv-03377-DLF Document 6-2 Filed 11/20/20 Page 9 of 9
